Citation Nr: 0513787	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran had active duty from February 1967 
to October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in January 2003 and 
a timely substantive appeal was received in March 2003.  In 
March 2005 the veteran's representative clarified to the RO 
that the veteran wished to cancel his request for a Board 
hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in July 2000, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; a timely notice of disagreement was received, but the 
veteran did not file a timely substantive appeal in response 
to a January 2001 statement of the case

2.  Certain evidence received since the July 2000 rating 
decision, assuming it to be credible, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has filed claims of service connection for PTSD 
over the years, and his claims have been denied by the RO.  
It appears that the most recent final rating decision denying 
the claim was in July 2000.  Although the veteran did file a 
timely notice of disagreement to that determination, she did 
not file a timely substantive appeal in response to a 
statement of the case which was issued by the RO in January 
2001.  The July 2000 rating decision is therefore final.  38 
U.S.C.A. § 7105(c). 

Although the July 2000 rating decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  In a 
January 2001 rating decision, the RO indicated that it was 
reopening the claim.  However, the RO proceeded to deny the 
PTSD claim on the merits.  The present appeal ensued.  

Although the RO reopened the veteran's claim, the Board 
nevertheless has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disability.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) have been amended.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Evidence of record at the time of the July 2000 rating 
decision consists of service medical records, private medical 
records, VA treatment records, a VA examination report which 
stated that the veteran did not suffer from PTSD, and 
statements from the veteran describing his alleged in-service 
stressors.  Evidence received since the July 2000 rating 
decision includes extensive VA treatment records which 
include an apparent diagnosis of PTSD as well as private 
medical records, several VA examination reports, and 
statements from the veteran alleging additional in-service 
stressors.  This evidence would appear to be material in that 
it addresses whether or not the veteran currently suffers 
from PTSD and the nature of his alleged stressors.  Assuming 
the credibility of this new evidence, the Board finds that 
the claim of entitlement to service connection for PTSD has 
been reopened.

At this point, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since any VCAA deficiencies will 
be remedied as a result of directions set forth in the remand 
section of this decision. 


ORDER

The claim of entitlement to service connection for PTSD has 
been reopened.  To this extent, the appeal is granted.


REMAND

The Board notes that the veteran has alleged numerous 
stressors.  For the most part, the veteran has described 
these stressors in terms too vague to allow for 
corroboration.  However, the Board notes that the record 
includes a stressor questionnaire received in May 2000 in 
which the veteran did provide specific details regarding an 
alleged stressor.  Specifically, he claimed that his base 
camp in Vung Tau was heavily mortared in January 1968 and 
that they were on "red alert" for a number of hours.  

The RO has attempted to solicit detailed information from the 
veteran regarding other claimed stressors, but his responses 
have not been of sufficient detail to allow for verification.  
However, the claimed January 1968 mortar attack is of 
sufficient detail in terms of date and location to allow for 
an attempt at verification.  The Board believes there is 
sufficient information about this particular stressor to 
attempt to have it verified by the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.  The RO should request USACRUR to 
attempt to verify that the veteran's unit 
underwent a mortar attack in January 1968 
at Vung Tau.  

2.  If, and only if, the RO determines 
that the claimed stressor has been 
verified, the veteran should be afforded 
a VA PTSD examination.  The claims file 
must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor which has been verified.  After 
reviewing the claims file and examining 
the veteran, the examiner should then 
clearly indicate whether or not the 
veteran suffers from PTSD and, if so, 
whether it is related to the verified 
stressor.  

3.  The RO should then review the 
expanded record and consider the 
veteran's claim on a de novo basis under 
a merits analysis.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


